DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2012-041608).
Regarding claims 1-2 and 7, Nishimura teaches a porous metal body having a three dimensional network structure for use as filters, battery electrodes, catalyst carriers and metal composites (¶ 1-2). The porous metal body is formed from a plating layer deposited on a porous resin body (¶ 8). The network of the porous metal body includes nodes and ribs (see Fig. 1).
The plating layer comprises a first plating (corresponding to the claimed framework) and a second plating (corresponding to the claimed coating layer). The first and second plating layers may be made of metal such as nickel, titanium and stainless steel (¶ 24, 27), which are alkali-resistant metals (i.e., Ni, Ti and Fe). The second plating layer contains micropores formed thereon (¶ 8). Nishimura teaches the pore sizes range from 0.2 micron or more to 20 microns or less, preferably 0.2 micron or more to 5 
Regarding claim 6, the first plating layer of Nishimura is obtained by electross plating a metal such as nickel on a resin body (¶¶ 24-26). This is substantially similar as the process used to make the framework in the present invention (see Specification, ¶¶ 101-103). Since a substantially similar process is used, the first plating layer of Nishimura is expected to have the same void incidence as that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 8, since the porous metal body is formed by plating a porous resin substrate which is then removed (¶ 17), the ribs and nodes of the porous metal body must be internally hollow.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2012-041608), as applied to claim 1, further in view of Okuno et al. (US 2016/0130678).
Regarding claim 3, the limitations of claim 1 have been addressed above. Nishimura does not expressly teach the second plating layer of the porous metal body contains an alkali-soluble metal at the claimed proportions. Okuno teaches a porous metal body used as current collector in batteries, capacitors, fuel cells, etc. (¶ 1). Okuno teaches the metal of the porous metal body may be a nickel-tin-chromium alloy, which has superior corrosion resistance compared to other metals (¶ 12). Okuno includes examples of alloys containing 15%-16.5% tin, which is an alkali-soluble metal (see Table 1). It would have been obvious at the effective time of filing for the claimed 
Regarding claim 5, the limitations of claim 1 have been addressed above. Nishimura does not expressly teach a porosity value but does teach that the porosity of the porous metal body is not particularly limited and may be set according to application (¶ 19). Okuno teaches a porous metal body used as current collector in batteries, capacitors, fuel cells, etc. (¶ 1). Okuno also teaches the porosity of the porous metal body is 60%-98%, preferably 80%-96% (¶ 56). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the porous metal body of Nishimura to have the porosity taught by Okuno in order to obtain a porous metal body suitable as a current collector in batteries, capacitors or fuel cells.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2012-041608), as applied to claim 1, further in view of Hirano et al. (JP 6182140).
Regarding claims 3-4, the limitations of claim 1 have been addressed above. Nishimura does not expressly teach the second plating layer of the porous metal body contains an alkali-soluble metal at the claimed proportions, or that the second plating layer is an alloy of the second alkali-resistant metal and the alkali-soluble metal. Hirano teaches a porous metal body used as an electrode, filter, or catalyst carrier (¶ 2). The metal of the porous metal body may contain zinc or nickel or their alloys (¶ 55-56). Hirano thus establishes that these metals are suitable for a porous metal body used as 
While Nishimura in view of Hirano does not expressly teach an overall Zn proportion in the porous metal body, based on the relative amounts of plating deposited, as taught in Nishimura, the proportion of the second plating amount to the overall amount is 1.6%-75% (see ¶ 26, 28), so the Zn proportion must be less than this amount, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2012-041608), as applied to claim 1, further in view of Hosoe et al. (US 2012/0267731).
Regarding claim 8, the limitations of claim 1 have been addressed above. Nishimura does not expressly teach the shape of the cross section of the internal hollows orthogonal to a longitudinal direction of the rib. Hosoe teaches a porous metal body used for filters and battery electrodes (¶ 2). Hosoe teaches the resin substrate used to form the porous metal body is structured to have triangular sections which lead to the porous metal body having internal hollows with triangular cross sections (¶ 21). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a resin substrate having triangular sections, as taught 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784